Citation Nr: 0911632	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-03 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus.

2. Entitlement to service connection for bilateral upper 
extremity peripheral neuropathy, to include as secondary to 
diabetes mellitus.

3. Entitlement to service connection for bilateral lower 
extremity peripheral neuropathy, to include as secondary to 
diabetes mellitus.

4. Entitlement to service connection for diabetic 
retinopathy, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to May 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2004 by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).  The Veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter the Court).  In May 2008, the Veteran and VA 
filed a Joint Motion for Remand.  A May 2008 Order of the 
Court granted the joint motion, vacating the Board's decision 
and remanding the case for readjudication in compliance with 
the terms of the joint motion.  

A hearing before the undersigned Veterans Law Judge was held 
at the RO in August 2006 (i.e. a video hearing).  The hearing 
transcript has been associated with the claims file.


FINDINGS OF FACT

1.  Claims of service connection for diabetes mellitus were 
denied in August 1991 and October 1991 rating decisions.  
Evidence presented since the August and October 1991 
decisions relates to an unestablished fact and raises a 
reasonable possibility of substantiating the claim of service 
connection for diabetes mellitus.

2.  Diabetes mellitus was not manifested during service or 
one year thereafter and has not been shown to be causally or 
etiologically related to his military service, including due 
to herbicide exposure.

3.  The Veteran has not been shown to currently have 
bilateral upper extremity peripheral neuropathy that is 
causally or etiologically related to service, including 
herbicide exposure, or to a service-connected disorder.

4.  The Veteran has not been shown to currently have 
bilateral lower extremity peripheral neuropathy that is 
causally or etiologically related to service, including 
herbicide exposure, or to a service-connected disorder.

5.  The Veteran has not been shown to currently have diabetic 
retinopathy that is causally or etiologically related to 
service or to a service-connected disorder.


CONCLUSIONS OF LAW

1.  The August 1991 and October 1991 rating decisions, which 
denied entitlement to service connection for diabetes 
mellitus, are final.  38 U.S.C.A. § 7105 (West 2002); 38. 
C.F.R. §§ 3.104, 19.129, 19.192 (1991)

2.  The evidence received subsequent to the August 1991 and 
October 1991 rating decisions is new and material, and the 
claim for service connection for diabetes mellitus is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

3.  The criteria for service connection for diabetes mellitus 
have not been met.  
 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

4.  The criteria for service connection for bilateral upper 
extremity peripheral neuropathy have not been met.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2008).

5.  The criteria for service connection for bilateral lower 
extremity peripheral neuropathy have not been met.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2008).

6.  The criteria for service connection for diabetic 
retinopathy have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Specific to the request to reopen, the claimant must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Initially, the Board notes that with respect to the 
application to reopen a claim of service connection for 
diabetes mellitus, the application is granted herein, thus, 
there is no need to discuss compliance with Kent.  

In August 2003 and March 2004, the agency of original 
jurisdiction (AOJ) sent letters to the Veteran providing the 
notice then required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) for the claims of service connection (including 
the underlying claim of service connection for diabetes 
mellitus).  In March 2006, the AOJ provided notice of the 
disability rating and effective date regulations.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board notes that this notice letter postdated the initial 
adjudication.  No prejudice resulted, however, because the 
claims were subsequently readjudicated without taint from the 
prior decision.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of fully compliant notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  VA has also 
done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits, such as obtaining 
private and VA medical records, providing VA examinations, 
and providing a personal hearing.  VA also obtained all 
available Social Security Administration (SSA) records (which 
the Board notes were duplicates of evidence previously 
considered), per the May 2008 Joint Motion for Remand and 
Court order.  The Board does not know of any additional 
relevant evidence which has not been obtained.  Consequently, 
the Board finds the issues are ready for adjudication.  

Request to Reopen

Claims of service connection for diabetes mellitus were 
denied in August 1991 and October 1991 rating decisions.  
These decisions are final based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 2002); 38. C.F.R. §§ 3.104, 
19.129, 19.192 (1991).  However, a claim will be reopened if 
new and material evidence is submitted.  38 U.S.C.A. §5108; 
38 C.F.R. § 3.156(a).  New evidence means existing evidence 
not previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  

The August 1991 and October 1991 rating decisions denied the 
Veteran's claim due to lack of evidence that diabetes 
mellitus was incurred in service or within one year 
thereafter.  The RO noted that the Veteran was first 
diagnosed with diabetes in 1975.  Evidence considered in 
conjunction with this claim includes private treatment 
records, VA treatment and examination records, SSA records, 
and the transcript from the August 2006 hearing, which 
amongst other things, reflect diagnoses of type II diabetes 
mellitus.  See, e.g., September 2003 and January 2004 VA 
examination records.  The Board notes that the evidence did 
not previously reflect any diagnoses of type II diabetes 
mellitus; thus this evidence is "new."  This evidence is 
also material.  VA regulations provide presumptive service 
connection for type II diabetes mellitus for veterans exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.309(e).  The regulations also provide 
a presumption that veterans who served in the Republic of 
Vietnam between January 9, 1962, and May 7, 1975, were 
exposed to herbicide agents.  
38 C.F.R. § 3.307(a)(6).  The Veteran's service personnel 
records reflect that he served in Vietnam from December 1969 
to May 1970; thus, the evidence of diagnoses of type II 
diabetes mellitus relates to an unestablished fact necessary 
to substantiate the claim, namely a connection between 
service and the diabetes, and it raises a reasonable 
possibility of substantiating the claim.  Thus, the claim is 
reopened.  

Having decided that the claim is reopened, the next question 
is whether the Board can conduct a de novo review without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has provided the Veteran notice as to the 
requirements for service connection; the March 2004 rating 
decision reopened the claim and considered it on the merits; 
and the Veteran's arguments throughout the instant appeal 
have been on the merits.  It is concluded, therefore, that 
there is no prejudice to the Veteran in conducting a de novo 
review.


Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for chronic disorders, such as diabetes 
mellitus, when manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

After review of the evidence, the Board concludes that the 
Veteran is not entitled to service connection for diabetes 
mellitus.  Service treatment records do not report any 
diagnoses of diabetes or any symptoms indicative of diabetes, 
such as sugar in the urine, and post-service records indicate 
that the diabetes was diagnosed more than four years after 
service.  See May 1970 separation examination; July 1974 and 
April 1975 Lorain Community Hospital records (endocrine 
system normal); February 2006 Veteran's statement and April 
2004 Brabender statement (Veteran gave history of being 
diagnosed in approximately 1974); and December 1975 St. 
Joseph's Hospital medical records (first diagnosis of 
record).  See also Maxson v. Gober, 230 F.3rd. 1330, 1333 
(Fed. Cir. 2000) (time elapsed prior to initial complaint can 
be considered as evidence against the claim.).  Additionally, 
the evidence of record does not contain any competent 
evidence linking the Veteran's diabetes to service.  Thus, 
based on the absence of evidence an in-service occurrence, 
the length of time between separation and the initial 
reported diagnosis, and the absence of a nexus opinion, the 
Board finds that diabetes mellitus did not manifest during 
service or within one year of separation from service and has 
not been shown to be causally or etiologically to an event, 
disease, or injury in service.

The Board notes that the Veteran does not contend that his 
diabetes was incurred in service; rather, he contends that 
his diabetes mellitus is due to exposure to Agent Orange.  As 
noted above, VA regulations provide presumptive service 
connection for type II diabetes mellitus for veterans exposed 
to an herbicide agent during active military, naval, or air 
service and presumptive herbicide exposure for veterans who 
served in the Republic of Vietnam between January 9, 1962, 
and May 7, 1975.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition (to include 
non-type II diabetes mellitus) for which the Secretary has 
not specifically determined that a presumption of service 
connection is warranted.  See Notice, 67 Fed. Reg. 42600-
42608 (2002). 

The Board acknowledges that the evidence of record includes 
diagnose of type II diabetes mellitus.  See September 2003 
and January 2004 VA examination records.  A review of these 
examination records indicates that the diagnoses were based 
solely on the Veteran's history of type II diabetes mellitus, 
however, rather than on a review of the record or diagnostic 
testing.  The Board notes that the mere fact that an examiner 
relied on the Veteran's history and not a review of the 
record does not necessarily strip a finding of its probative 
value; probative value is only stripped if the finding is 
based on an erroneous or uncorroborated history.  Compare 
Rodriguez v. Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 2008) 
with LeShore v. Brown, 8 Vet. App. 406 (1996).  

In this case, the Veteran's history is not corroborated by 
the record: with the exception of one VA treatment record in 
August 1999, none of the medical records of record prior to 
the September 2003 examination reflect a diagnosis of type II 
diabetes mellitus.  Moreover, the diagnoses are not 
corroborated by subsequent medical findings:  the January 
2004 VA examiner's findings were later amended after a review 
of the record to indicate that the Veteran did not have type 
II diabetes mellitus but rather had insulin-dependent 
diabetes mellitus, and subsequent medical records do not 
report any additional diagnoses of type II diabetes mellitus.  
See February 2004 VA addendum.  See, e.g., December 2004 VA 
examination record.  Thus, the Board finds that the diagnoses 
of type 2 diabetes mellitus are not probative; as such, the 
Veteran does not qualify for presumptive service connection 
based on his (presumed) in-service exposure to herbicides.  

The Board notes that service connection may still be granted 
if the evidence includes competent evidence that the 
Veteran's diabetes mellitus is causally related to the in-
service herbicide exposure.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  The record does not include any such 
findings suggestive of such a link, however, and the Board 
notes that the December 2004 VA examiner opined that the 
Veteran's diabetes mellitus was not related to in-service 
herbicide exposure.  

In sum, the Board finds the evidence does not support a 
finding that the Veteran's diabetes mellitus onset during 
service or was causally related to service or any incident 
therein, to include in-service herbicide exposure; thus, the 
claim must be denied.  

Peripheral Neuropathy

After review of the record, the Board concludes that the 
Veteran is not entitled to service connection for bilateral 
upper and lower extremity peripheral neuropathy.  The Board 
does observe that the Veteran served in the Republic of 
Vietnam during the Vietnam era, and as such, he is presumed 
to have been exposed during such service to certain herbicide 
agents, including Agent Orange.  However, although acute and 
subacute peripheral neuropathy are among the diseases 
specifically listed at 38 C.F.R. § 3.309(e), the term "acute 
and subacute peripheral neuropathy" means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  The Veteran's service medical records 
are negative for any complaints, treatment, or diagnosis of 
peripheral neuropathy, and the medical evidence of record 
shows that he did not seek treatment and was not diagnosed 
for many years following his separation from service.  
Therefore, the Board finds that peripheral neuropathy did not 
appear within weeks or months of the Veteran's exposure to 
Agent Orange and did not manifest during his period of 
service or for many years thereafter.

In addition to the lack of medical evidence establishing that 
the Veteran had peripheral neuropathy in service or within 
close proximity thereto, the medical evidence of record does 
not show the Veteran's current peripheral neuropathy to be 
related to his military service.  The record shows that there 
were no complaints, treatment, or diagnosis of peripheral 
neuropathy for many years following the Veteran's separation 
from service, and there was no disease or event in service to 
which his current peripheral neuropathy could be related.  
See 
38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir. 
2003) (noting that a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
As such, the evidence of record does not show that the 
Veteran has bilateral upper and lower extremity peripheral 
neuropathy that is causally or etiologically related to his 
military service.

The Board does observe the Veteran's assertion that he 
currently has bilateral upper and lower extremity peripheral 
neuropathy that is secondary to his diabetes mellitus.  
Although the medical evidence of record does indicate that he 
has diabetes mellitus, the fact remains that service 
connection has not been established for that disability.  
Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for peripheral neuropathy.

Diabetic Retinopathy

After review of the record, the Board concludes that the 
Veteran is not entitled to service connection for diabetic 
retinopathy.  The Veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of 
diabetic retinopathy, and the Veteran did not seek treatment 
for many years following his separation from service.  The 
Board finds this gap in time significant, and, as noted above 
with regard to the claim for service connection for diabetes 
mellitus, it weighs against the existence of a link between 
the Veteran's diabetic retinopathy and his time in service.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Therefore, the Board finds that diabetic retinopathy did not 
manifest during his period of service or for many years 
thereafter.

In addition to the lack of evidence showing that diabetic 
retinopathy manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link any current diagnosis of diabetic retinopathy to the 
Veteran's military service.  The only evidence contained in 
the claims file showing otherwise is the Veteran's assertions 
that he currently has diabetic retinopathy related to 
service, which he first raised when he filed his claim in 
June 2003.  As discussed above, the Veteran did have not any 
complaints, treatment, or diagnosis of diabetic retinopathy 
for many years following his separation from service, and 
there was no disease or event in service to which his current 
diabetic retinopathy could be related.  As such, the Board 
concludes that diabetic retinopathy did not manifest during 
service and has not been shown to be causally or 
etiologically to an event, disease, or injury in service.  
Moreover, even if the Veteran's diabetic retinopathy is 
secondary to his diabetes mellitus, the fact remains that 
service connection has not been established for the latter 
disorder.  Therefore, the Board finds that a preponderance of 
the evidence is against the Veteran's claim for service 
connection for diabetic retinopathy.

Conclusion

Because the preponderance of the evidence is against the 
Veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for diabetes mellitus, bilateral upper extremity 
peripheral neuropathy, bilateral lower extremity peripheral 
neuropathy, and diabetic retinopathy is not warranted.  
Although the Veteran contends that he currently has such 
disorders related to his military service, the Veteran is not 
a medical professional, and therefore his beliefs and 
statements about medical matters do not constitute competent 
evidence on matters of medical etiology or diagnosis and 
absent a professional medical opinion linking a current 
disorder to service, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).




ORDER

Service connection for diabetes mellitus is denied.

Service connection for bilateral upper extremity peripheral 
neuropathy is denied.

Service connection for bilateral lower extremity peripheral 
neuropathy is denied.

Service connection for diabetic retinopathy is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


